     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                 *

                                         *
               vs.
                                         *   CRIMINAL NO.: GJH18-105

WAYNE DEO RAMSARAN                       *
               Defendant
                                         *


                       SENTENCING MEMORANDUM

      Wayne Ramsaran is a 45-year-old single man who pled guilty before

the Court to the charge of Conspiracy to Manage a Drug Involved Premises

pursuant to 21 U.S.C. § 856(a)(2). Mr. Ramsaran inherited a condominium

in which he allowed individuals to use in order to take and sell a variety of

controlled substances. Mr. Ramsaran has fully admitted his guilt and

accepted responsibility for his conduct. In addition, he provided cooperation

to the Government. However, the Government has not committed at this

time to make a motion pursuant to U.S.S.G. § 5k1.1. We believe there is

more information than is revealed in the pre-sentence report that the Court

should be aware of to give the Court a full and fair understanding of Mr.

Ramsaran’s circumstances.

                                    I.
     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 2 of 8



                      PERSONAL BACKGROUND

      Wayne Ramsaran was born on January 29, 1974 in Trinidad and

Tobago and was naturalized as a United States citizen in 2001. His parents

were Samial and Chandra Ramsaran, both deceased They were married and

had one other child, Marsha. Mr. Ramsaran’s father died while this case was

pending and the defendant was in pretrial detention and therefore unable to

attend the funeral. His mother died in 2015 of heart failure. She had owned

and was living in the residence that is the focal point of this case. Mr.

Ramsaran has a very close relationship with his mother and it was after her

death that his drug use worsened to the point that he became involved with

the other individuals involved in this case.

      Mr. Ramsaran’s childhood was relatively normal although the family

economic situation was always poor. Both of his parents worked to make

ends meet. There were no issues of alcohol abuse in the home or neglect.

      Mr. Ramsaran, though divorced, had no children with his wife. He has

one daughter, Ava, whose mother is Traci Wolfe. Although their romantic

relationship has ended, they remain in cordial contact because of their child.

      The defendant is a graduate of High Point High School in Beltsville,

Maryland. He has maintained a good work history after high school as a car

salesman at Darcars and later Tate Dodge.
     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 3 of 8




                                    II.

                     INVOLVEMENT IN THIS CASE

       Mr. Ramsaran’s involvement in this case began when his mother died

in 2015. At that time, he inherited her condominium in Beltsville. He had

begun a relationship with Crystal Smith although he had a child and was

living with Traci Wolfe. He used the condominium to meet Crystal and

ingest heroin. He then began renting rooms to Mr. Hart and Mr. Keys who

located their drug operations there. Mr. Ramsaran regularly went to the

condo to collect rent. Mr. Ramsaran also allowed quite a few other people

use the condo to use drugs to the extent that neighbors complained about the

foot traffic and noise there. Mr. Hart and Keys also operated a sex

trafficking business there which also generated complaints. In 2017 a state

search warrant was executed there. However, Mr. Ramsaran was not charged

in state court.

                               III.
                   DEFENDANT'S CRIMINAL HISTORY


       The Defendant’s criminal history places his at a category II. His only

conviction is for Driving a Vehicle while Impaired By Drugs. While that
     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 4 of 8



offense carries only one point, this case occurred while under supervision for

the above traffic case, increasing his criminal history to three points.



                               IV.
                    DEPARTURE FOR COOPERATION
                           U.S.S.G §5K1.1

      The Defendant agreed to cooperate as soon as was practicable after he

was charged in this case. He has always maintained that he was wrong in his

conduct and that he was responsible for his actions. He has also agreed to

provide whatever assistance the Government has requested of him. In this

case that not only included being debriefed by the Government, but

ultimately trial preparation.

      Toward that end Mr. Ramsaran has completed a full proffer with

several agents of the U.S. Government as well as the Assistant United States

Attorney. During trial preparation the Government decided that they were

not going to use Mr. Ramsaran. They became doubtful regarding his

admitting knowledge that he was aware that individuals were using his

condominium for prostitution. He had always feely admitted that Keys and

hart had used the condo to sell drugs. Defense counsel and the Government

do not agree on this point and the Government has not committed one way

or the other as to whether they will make a motion under 5K1.1. The
     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 5 of 8



disagreement comes over the fact that the Government believes that Mr.

Ramsaran knows more than he admitted in trial preparation about the

prostitution aspect in the case. However, counsel would argue to the court at

sentencing that Mr. Ramsaran held up his end of the bargain, was truthful

and therefore deserves a break for his cooperation which could be

accomplished by giving Mr. Ramsaran a variant sentence.



                                  V.
                     18 U.S.C § 3553 ANALYSIS

     In examining the relevant factors under 18 U.S.C. § 3553 the Defendant

requests that the Court consider the following. This was truly an aberrant

act on Wayne Ramsaran's part. Nothing in his personal background would

have predicted that he would become a part of a drug conspiracy. He was

described in the PSR as a quiet kid who enjoyed playing chess. Whatever

personal demons he had that resulted in his drug use, it spiraled out of

control with his mother’s death.   However,    several     things   should   be

pointed out in Mr. Ramsaran's favor. He is an intelligent man who had a

successful 18-year career as a car salesman prior to this case. He has had a

good work history and wants to provide for his daughter.

      It should be noted that the guideline range in this case is 51-63

months. He has been incarcerated since May 2018. Initially, he had been
     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 6 of 8



ordered released on conditions to Pretrial. One of those conditions was to

have no contact with the co-defendant, Crystal Smith. However, he was

overheard by the U.S. Marshals professing to Ms. Smith his love for her.

This was reported back to Judge Sullivan who then revoked his release

before Mr. Ramsaran ever got out of the courthouse. Because of this, he has

now served 29 months of whatever sentence the court gives him. Coupled

with the good time credit he is likely to receive, a 51-month sentence at this

point would leave him with less than two years to serve.

      The defense position is that due to his cooperation, his lack of a

substantial record and his overwhelmingly serious drug problem which

resulted in his criminal behavior, that the Court should consider a variance in

this case. Instead of continued incarceration, the Court should consider a

time served sentence with the most stringent drug counseling possible

outside of prison. Mr. Ramsaran has now been drug-free for over two years,

so he has a record of sobriety. Drug treatment, outside of prison, will give

him the tools needed to be a successful citizen again. Considering the

episodic nature of his drug use, coming on the heels of his mother’s death, it

is unlikely he will be back in court again.



                                  VI.
                              CONCLUSION
     Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 7 of 8




      The Defendant respectfully requests that the Court consider a

sufficient variance, due to all of the above factors that would enable him to

receive a sentence of the time served or close to the time served as the Court

deems possible. It should also be noted that as further punishment he has

agreed to the forfeiture of the condo that was involved in this matter, which

is his only significant asset. A sentence of further incarceration, as called for

by the sentencing guidelines, is unwarranted in light of the nature and extent

of his involvement, his addiction problem and cooperation in this case. He is

very anxious to return to his family, see his daughter and further make

amends for his behavior.

                                Respectfully Submitted,


                                  LAW OFFICES OF MARC G. HALL


                                                     /s/
                                           Marc G. Hall, Esquire
                                           7474 Greenway Center Drive
                                           Suite 150
                                           Greenbelt, MD 20770


                       CERTIFICATE OF SERVICE

      IT IS HEREBY CERTIFIED that on this 15th day of October 2020,
a copy of the foregoing Sentencing Memorandum was filed via ECF and a
copy e-mailed to Office of the United States Attorney, U.S. Courthouse,
6500 Cherrywood Lane, Greenbelt, MD 20770.
Case 8:18-cr-00105-GJH Document 99 Filed 10/15/20 Page 8 of 8




                                         /s/
                                 Marc G. Hall, Esquire
